Citation Nr: 9924638	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  96-49 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.

2.  Entitlement to an evaluation in excess of 10 percent for 
calluses, both feet.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from January 1971 to January 
1973.
This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the veteran's claim for entitlement to an 
increased evaluation for lumbosacral strain and his claim for 
entitlement to an increased evaluation for calluses on both 
feet.

As to the veteran's lumbosacral strain, service connection 
was granted in a December 1973 rating action, and a 
noncompensable evaluation was assigned.  In a January 1986 
rating action, the veteran's disability rating was increased 
to 10 percent.  The record reflects that the veteran 
experienced an industrial accident in October 1986.  The 
record also indicates that the veteran has filed various 
claims for an increased evaluation, which have been denied.  
As such, this 10 percent disability rating remains in effect 
and is the subject of this appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

As to the veteran's calluses on both feet, service connection 
was granted in a December 1973 rating action, and a 
noncompensable evaluation was assigned.  In a May 1984 rating 
decision, the disability rating was increased to 10 percent.  
The veteran has filed various claims for an increased 
evaluation, which have been denied.  As such, this 10 percent 
disability rating remains in effect and is the subject of 
this appeal.  Id.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  Service-connected lumbosacral strain is manifested by 
paravertebral muscle tenderness on the left lower back, with 
evidence of muscle spasm.

3.  Calluses on both feet are benign and do not limit the 
veteran in any physical activities.
CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent evaluation for 
lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5295 (1998).

2.  The schedular criteria for an evaluation in excess of 10 
percent for calluses on both feet have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.1, 4.7, 4.118, Diagnostic Codes 7804, 7819 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law, Regulations, and Criteria

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.41; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55 (1994).

With respect to the veteran's lumbosacral strain, it is 
addressed by the schedular criteria applicable to the 
musculoskeletal system.  See 38 C.F.R. Part 4, § 4.71a. 
Specifically, Diagnostic Code 5295 (Lumbosacral strain) 
provides for a 20 percent evaluation where there is muscle 
spasm on extreme forward bending or loss of lateral spine 
motion in a standing position.  A maximum 40 percent 
evaluation is warranted where there is evidence of severe 
disability, with listing of the whole spine to the opposite 
side; positive Goldthwaite's sign; marked limitation of 
forward bending in a standing position; loss of lateral 
motion with osteoarthritic changes; narrowing or irregularity 
of joint space; or some of the above with abnormal mobility 
on forced motion.

Further, in evaluating limitation of motion, provisions found 
in 38 C.F.R. Part 4, §§ 4.40 and 4.45 (addressing disability 
of the musculoskeletal system and joints, respectively) must 
also be considered.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

With respect to the veteran's calluses, they are addressed by 
the schedular criteria applicable to the skin.  See 38 C.F.R. 
Part 4, § 4.118.  Specifically, Diagnostic Code 7819 (New 
growths, benign, skin) provides for rating as scars and on 
disfigurement.  In turn, Diagnostic Code 7804 (Scars, 
superficial, tender and painful on objective demonstration) 
provides for a 10 percent evaluation.  Diagnostic Code 7805 
(Scars, other) provides for rating on the limitation of 
function of the part affected.


II.  Factual Background

With respect to the veteran's lumbosacral strain, in 
accordance with 38 C.F.R. §§ 4.1 and 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all of the evidence of record pertaining to the history of 
this service-connected disability.  The Board is of the 
opinion that this case presents no evidentiary considerations 
which warrant an exposition of the more remote clinical 
evidence of record.  Here, the Board notes that the basic 
concept of the rating schedule is to compensate for present 
disability, not for past or potential future disability.  See 
38 U.S.C.A. § 1155; see also Francisco, supra.  As such, the 
evidence of record pertinent to the veteran's current level 
of disability due to lumbosacral strain consists of VA 
treatment records (dated from May 1987 to August 1995), 
private medical records (dated from May 1992 to November 
1995), and five VA examination reports (conducted in August 
1995, in December 1996, in January 1997, in November 1997, 
and in November 1998).

The veteran's VA treatment records reflect his work-related 
injury in October 1986.  It was noted in a May 1987 entry 
that since that injury, the veteran had complained of low 
back pain and leg pain, especially on the left side.  It was 
also noted that the veteran took Tylenol #3 for the pain.  
The diagnosis was herniated disc.  

Private medical records dated in May 1992 reference an x-ray 
study of the veteran's lumbosacral spine taken that same 
month.  It was noted that the disc spaces and posterior facet 
joint structures were normal.  It was also noted that the 
density of the vertebral bodies was normal for the veteran's 
chronological age.  There was no evidence of spondylosis or 
spondylolisthesis.  The pertinent impression was age-
appropriate minor degenerative endplate changes at L5.  There 
was no evidence of discogenic disease or other abnormality.  
An entry dated in February 1995 reflects the veteran's 
complaints of not being able to sleep and of muscle spasms 
getting worse.  Physical examination found left paraspinal 
muscle spasms, with guarding.  It was noted that the veteran 
had a musculoskeletal dysfunction and L5 muscle spasms.  A 
March 1995 MRI of the lumbar spine found the alignment of the 
lumbar spine to be normal, as was the height of the vertebral 
bodies.  There were mild degenerative changes, with anterior 
and posterior osteophytes, at the L5-S1 level.  The remainder 
of the vertebral bodies were of normal signal intensity.  The 
posterior elements, including the apophyseal joints, appeared 
normal.  The impression was of decreased disc height, disc 
desiccation, degenerative changes, posterior osteophytes, and 
a 6-mm. diffuse disc bulge at the L5-S1 level.  

Correspondence from one of the veteran's private physicians, 
dated in June 1995, noted that the veteran had received 
treatment for his lumbar spine.  The veteran's complaints 
consisted of pain in the low back and left leg, with numbness 
and tingling in the left leg.  A referenced MRI of the lumbar 
spine showed an L5-S1 herniated disc.  There was palpable 
tenderness and spasms in the low back.  It was recommended 
that the veteran undergo lumbar diskectomy.

In August 1995, the VA examiner found that the veteran's 
lumbar spine range of motion was limited.  Flexion was 40 
degrees, extension 10 degrees, and lateral bending was also 
10 degrees.  There was tenderness around the L3-L5 area.  A 
contemporaneous x-ray study showed moderate disc narrowing at 
L5-S1, associated with small spurs.  The impression was 
moderate degenerative disc disease at L5-S1.  The examiner's 
recorded assessment was low back pain, with x-ray evidence of 
degenerative disc disease at the L5-S1 level.

An August 1995 VA record indicates that the veteran had not 
returned to the clinic for follow-up treatment of his chronic 
low back pain since 1987.  The veteran's work injury was 
again referenced.  Physical examination of the back showed a 
limited range of motion, secondary to pain.  The veteran was 
also weaker on the left side, as compared to his right side.  
There was spasm at the left paraspinal level, and a 
referenced MRI was noted as having shown an extruded L5-S1 
disc and a degenerated disc at L5-S1.  It was recommended 
that the veteran have a diskectomy.

The December 1996 VA examination report reflects the 
veteran's complaints of pain in his lower back with numbness 
in his left leg and pain in his right leg, with concurrent 
numbness in his fingers on the left hand whenever he had pain 
in his left leg.  It also reflects the veteran's use of 
Methocarbamol, Valium, Codeine, and Parafon Forte.  Physical 
examination found that the veteran walked with a limp in both 
legs but used no ambulatory device.  Examination of the back 
revealed negative straight-leg raising.  The veteran's 
forward flexion was limited to about 70 degrees, and 
extension was limited to about 10 degrees.  The veteran's 
lateral rotation and flexion were intact.  The pertinent 
diagnosis was chronic lower back pain by veteran's history.  
The veteran was to be further evaluated by orthopedics.

According to the report of the January 1997 VA examination, 
the examiner found evidence of muscle spasm.  Flexion was 80 
degrees, and extension was 30 degrees.  Left and right 
lateral bending was 30 degrees.  Left and right lateral 
rotation was 45 degrees.  Straight-leg raising testing was 
positive on both sides, and the veteran's deep tendon 
reflexes were depressed on both sides.  A contemporaneous x-
ray study of the lumbosacral spine showed marked degenerative 
disc disease at L5-S1, with minimal posterior slippage.  
There was no evidence of spondylolysis.  There was also 
degenerative arthritis of the facet joints at L5-S1.  The 
upper lumbar spine and disc spaces were normal in height.  
The veteran's pedicles were intact, and the sacroiliac joints 
were unremarkable.  The impression was moderate degenerative 
disc disease at L5-S1, with arthritis of the facet joints and 
mild posterior slippage of L5 on S1.  The examiner's 
diagnosis was ruptured disc at L5-S1 level.  The examiner 
also noted that the veteran's work injury had aggravated his 
existing low back problem.

The report of the November 1997 VA examination (conducted in 
connection with the veteran's claim for aid and attendance) 
reflects the veteran's complaints of tingling and numbness of 
the left lower extremity, running from the buttock to the 
ankle, and weakness in the left lower extremity.  Strength 
testing of the right lower extremity was normal but was 
approximately 50 percent of that on the left.  The examiner 
noted that he was not certain that the veteran had given the 
test his maximum effort.  The veteran stated that he could 
not bend more than 60 degrees forward and 15 degrees backward 
and 15 degrees to the right and left because of pain.  The 
veteran indicated that he had been advised to use a cane and 
back brace, which he did not.  The examiner referenced the 
veteran's L5-S1 disc disease.  The examiner also noted mild 
atrophy in the left lower extremity muscles, as well as 
diminished knee and ankle jerk.  There was also diminished 
muscle strength in the left lower extremity, but the examiner 
reiterated his uncertainty as to the veteran's effort.

The November 1998 VA examination report reflects the 
veteran's history of chronic low back pain and weakness on 
the left side related to this pain syndrome.  It also 
reflects the veteran's in-service injury to his lower back 
and the diagnosis of a herniated disc in 1986.  Prior to his 
1986 back injury, the veteran reported that he had 
experienced intercurrent low back pain and spasm.  Subsequent 
to his 1986 back injury, the veteran reported that he 
experienced significant daily low back pain, mostly on the 
left lower back and hip.  The veteran stated that his 
symptoms were nearly constant and that his significant pain 
prevented him from playing with his children and having 
sexual intercourse.  The veteran also stated that he 
experienced significant tingling in his feet, as well as in 
his hands and upper extremities, mostly on the left side.  
The veteran reported that he experienced significant weakness 
in his left upper and left lower extremities, secondary to 
his low back condition.  He intermittently took muscle 
relaxants and analgesic medication, without significant 
relief.  It was noted that the veteran used a cane in his 
right hand to assist with ambulation.  

Physical examination of the back showed no midline or bony 
tenderness.  There was positive paravertebral muscle 
tenderness on the left lower back, with evidence of spasm.  
The veteran's lumbar spine flexed with an active range of 
motion through 50 degrees.  The veteran was able to extend 
through 15 degrees.  Right and left lateral movement was 
through 20 degrees.  The veteran demonstrated pain with this 
decreased range of motion.  There was no ankylosis, nor was 
there evidence of joint effusion or erythema.  Neurological 
examination revealed normal motor function, and sensory 
findings were normal.  Muscle strength was 5/5 in all muscle 
groups.  Coordination was also intact.  There was no evidence 
of generalized muscle atrophy, wasting, or weakness.  The 
veteran did not have any constitutional signs of arthritis.  
A referenced x-ray study of the lumbosacral spine revealed 
degenerative disc disease at the L5-S1 level.  The pertinent 
diagnosis was lumbosacral degenerative joint disease.  The 
examiner commented that while the veteran demonstrated 
historical and physical evidence of lumbosacral degenerative 
joint disease, his history of weakness and pain were 
disproportionate to the physical evidence upon examination.  
The veteran demonstrated no objective physical evidence of 
muscle weakness, arthritis, or bony deformity.  There was no 
evidence of neurological deficits.  Although the veteran 
stated that his symptoms prevented him from engaging in 
nearly all of his activities of daily living, the examiner 
found little physical evidence to support this claim.

With respect to the veteran's calluses on both feet, again in 
accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, supra, the Board has reviewed all of the evidence 
of record pertaining to the history of this service-connected 
disability.  The Board is of the opinion that this case 
presents no evidentiary considerations which warrant an 
exposition of the more remote clinical evidence of record.  
Here, the Board notes that the basic concept of the rating 
schedule is to compensate for present disability, not for 
past or potential future disability.  See 38 U.S.C.A. § 1155; 
see also Francisco, supra.  As such, the evidence of record 
pertinent to the veteran's current level of disability due to 
calluses on both feet consists of the reports of three VA 
examinations (conducted in December 1996, in January 1997 and 
in November 1998).

The December 1996 VA examination report reflects the 
veteran's reported service history and laser treatment in 
1985 to remove growths from the heel of his left foot and 
from the insole of his right foot.  During the examination, 
the veteran complained of continued growths and tenderness to 
the growths.  Physical examination found that the veteran 
walked with a limp in both legs, but no ambulatory device was 
needed.  Skin examination revealed no lesions.  Both of the 
veteran's feet were callused, including both heels, both 
great toes, and both balls of the feet.  The calluses were 
found to be nontender.  The diagnosis was mild calluses, both 
feet.

The January 1997 VA examination report reflects the veteran's 
complaints of his feet bothering him, especially under his 
heels.  His feet were painful.  On physical examination, the 
veteran complained that his heels were painful when he walked 
on them.  A contemporaneous x-ray study showed no acute 
fracture or dislocation.  No significant arthritis was seen.  
There was an old healed fracture of the fifth metatarsal 
shaft on the right foot and a tiny dorsal heel spur on the 
left.  The examiner noted subjective complaints of pain in 
the foot and heel area under the diagnoses.  He also noted 
that the veteran's x-ray study was essentially negative.  The 
examiner commented that the veteran's work injury had not 
aggravated his foot problem.

The November 1998 VA examination report reflects the 
veteran's reported service medical history of having 
developed significant calluses on his feet after being forced 
to wear shoes that were too small for him.  The veteran also 
reported having been diagnosed with plantar warts, which were 
then removed by laser.  The veteran stated that at that time 
he was experiencing significant soreness at the sites of the 
previous surgery and that he often found it difficult to 
walk, secondary to the pain in both feet.  Physical 
examination found no adhesions or rashes.  There were small 
8-mm. round, verrucous lesions on the veteran's plantar 
aspects of his feet.  These were consistent with plantar 
warts.  The diagnoses were benign skin calluses on both feet 
and plantar warts.  The examiner commented that while the 
veteran demonstrated evidence of plantar warts and benign 
calluses, he would not be limited in any physical activities 
by these disorders.


III.  Application and Analysis

The Board acknowledges the veteran's strong belief that he is 
entitled to an evaluation greater than his current 10 percent 
disability rating for his back, including the herniated disc 
experienced as a result of an injury at work in October 1986.  
The Board also acknowledges the veteran's assertions that the 
calluses on his feet cause disability warranting an 
evaluation greater than his currently-assigned 10 percent 
rating.  However, the Board must adhere to established laws 
and regulations in its determinations.  As such, upon review 
of the schedular criteria applicable to the veteran's 
lumbosacral strain and the current clinical evidence of 
record, the Board finds that a 20 percent evaluation is 
warranted.  However, as to evaluation of the veteran's 
calluses on both feet, the veteran's claim must be denied.

As to evaluation of the veteran's lumbosacral strain, the 
Board initially notes the clinical opinion expressed in the 
January 1997 VA examination report indicating that the 
veteran's work injury aggravated his preexisting low back 
problem.  Accordingly, the Board cannot consider and discuss 
the veteran's current level of disability due to his service-
connected lumbosacral strain strictly divorced from the 
veteran's work-related herniated disc.  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).  However, for the 
following reasons, the Board concludes that the current 
clinical evidence of record supports evaluation under 
Diagnostic Code 5295 and a 20 percent disability rating.  
Assignment of a disability rating in excess of 20 percent is 
not supported by the evidence of record.

Here, the clinical evidence of record repeatedly shows that 
the veteran has limited range of motion of the lumbar spine, 
accompanied by muscle spasm.  As discussed above, Diagnostic 
Code 5295 provides for a 20 percent evaluation where there is 
muscle spasm on extreme forward bending or loss of lateral 
spine motion in a standing position.  Admittedly, the 
clinical evidence of record is not specific as to muscle 
spasm on extreme forward bending, but the Board finds the 
veteran's  disability picture more nearly approximate to the 
criteria required for a 20 percent evaluation than that 
required for his current 10 percent evaluation under 
Diagnostic Code 5295.  See 38 C.F.R. § 4.7; see also 
38 U.S.C.A. § 5107(b) (West 1991).

As for the maximum 40 percent evaluation provided for under 
Diagnostic Code 5295, the Board notes that evidence of severe 
disability is required, with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign; marked 
limitation of forward bending in a standing position; loss of 
lateral motion with osteoarthritic changes; narrowing or 
irregularity of joint space; or some of the above with 
abnormal mobility on forced motion.  In this respect, the 
Board stresses that the veteran's symptomatology due to his 
service-connected lumbosacral strain has never been described 
as severe or in language approximating severe disability in 
any of the pertinent clinical evidence of record.  The Board 
also stresses that there is no indication in the record that 
the veteran's whole spine lists to the opposite side.  
Indeed, a March 1995 MRI of the lumbar spine found the 
veteran's alignment to be normal.  There is also no 
indication of a positive Goldthwaite's sign or of marked 
limitation of forward bending.  As to the osteoarthritic 
changes found in the veteran's lumbar spine at the L5-S1 
level, the Board points out that the veteran's private 
medical records, dated in May 1992, indicated that the 
veteran's degenerative changes were age-appropriate, and 
there is nothing in the later clinical evidence suggesting 
otherwise.

As for a higher evaluation under other diagnostic codes, the 
Board notes that Diagnostic Code 5292 (Spine, limitation of 
motion of, lumbar) provides for a 40 percent evaluation where 
there is evidence of severely limited range of motion.  In 
this respect, the Board stresses that while the record 
repeatedly indicates that the veteran's lumbar spine motion 
is limited, it has never been described as severe.  Moreover, 
the Board stresses the opinion expressed in the latest 
clinical evidence of record, the November 1998 VA examination 
report, that there was little physical evidence to support 
the veteran's claim that he was limited in nearly all of his 
activities of daily living and that the veteran's history of 
weakness and pain was out of proportion to the physical 
evidence upon examination.

As for evaluation under Diagnostic Code 5293 (Intervertebral 
Disc Syndrome), the Board finds that the clinical evidence of 
record fails to support application of the criteria under 
this diagnostic code.  Here, while the record shows that the 
veteran experienced a herniated disc in 1986, as a result of 
a workplace injury, the Board stresses that the a diagnosis 
of intervertebral disc syndrome has never been assigned.  The 
Board also stresses that upon VA examination in November 
1997, while there was diminished muscle strength in the left 
lower extremity, the examiner stated that he was uncertain as 
to the effort put forth by the veteran.  Further, upon VA 
examination in November 1998, the examiner found no evidence 
of any neurological deficit.

With regard to functional impairment, the provisions of 
38 C.F.R. §§ 4.40 and 4.50 are for application.  The Board is 
cognizant of the veteran's contentions to the effect that he 
experiences diminished functioning in his back along with 
constant pain.  According to the medical evidence, most 
recently the November 1998 VA examination report, that there 
was little physical evidence to support the veteran's claim 
that he was limited in nearly all of his activities of daily 
living and that the veteran's history of weakness and pain 
was out of proportion to the physical evidence upon 
examination.  As outlined above, earlier medical assessments 
are consistent with the November 1998 findings.  Because the 
VA examiner has expertise in the nature and treatment of such 
disabilities, and has rendered an opinion based upon 
experience in evaluating many different back problems and the 
corresponding functional limitations, the Board will place 
greater reliance upon this expert assessment than upon the 
veteran's assertions in terms of evaluating the level of 
functional impairment and pain which appears to result from 
the service-connected disability.  Thus, it is the opinion of 
the Board that an increased disability rating is not 
warranted under the provisions of 38 C.F.R. §§ 4.40 and 4.50.

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase this claim in 
the July 1996 statement of the case and in the May 1997 and 
February 1998 supplemental statements of the case, as he was 
provided with the applicable schedular criteria and other 
laws and regulations and informed of both the evidence 
considered and the reasons and bases of the RO's 
determinations.

As to evaluation of the veteran's calluses, as discussed 
above, Diagnostic Code 7819 (New growths, benign, skin) 
provides for rating as scars and on disfigurement.  In turn, 
Diagnostic Code 7804 (Scars, superficial, tender and painful 
on objective demonstration) provides for a 10 percent 
evaluation.  Diagnostic Code 7805 (Scars, other) provides for 
rating on the limitation of function of the part affected.

The veteran's calluses are currently evaluated at 10 percent 
under Diagnostic Codes 7819 and 7804, considered and applied 
in conjunction.  In effect, the veteran has received the 
maximum disability rating provided for under these two codes.  
See 38 C.F.R. Part 4, § 4.118, Diagnostic Codes 7804, 7819.

In order for the veteran to warrant a higher evaluation, 
there must be evidence of limitation of function of the 
affected part.  See 38 C.F.R. Part 4, § 4.118, Diagnostic 
Code 7805.  As applied, then, there would have to be evidence 
showing that the veteran has limited function of his feet.  
Here, however, the current clinical evidence in no way 
suggests or supports such a finding.  Rather, upon VA 
examination in December 1996, the veteran's calluses were 
found to be nontender and were described as mild.  Upon VA 
examination in January 1997, the x-ray study of the veteran's 
feet was essentially negative, and the examiner noted only 
the veteran's subjective complaints of pain in the feet.  
Upon VA examination in November 1998, while there was 
evidence of plantar warts and calluses, the examiner 
indicated that the calluses were benign, that the plantar 
warts were small, and that the veteran was not limited in any 
physical activities because of the calluses or warts.

Given this absence of clinical evidence of limited function 
of the feet, a higher evaluation is not warranted.  The 
veteran's current disability picture more nearly approximates 
the schedular criteria for a 10 percent evaluation than it 
does for any higher evaluation.  See 38 C.F.R. § 4.7.  
Further, given the absence of clinical evidence showing, or 
even suggesting, limited function of the veteran's feet, the 
Board finds that the evidence presented is not so evenly 
balanced as to require the application of the doctrine of 
reasonable doubt.  See 38 U.S.C.A. § 5107(b).

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase this claim in 
the July 1996 statement of the case and the May 1997 
supplemental statement of the case, as he was provided with 
the applicable schedular criteria and informed of both the 
evidence considered and the reasons and bases for the RO's 
determination.


ORDER

A 20 percent disability rating is granted for the veteran's 
lumbosacral strain, subject to the applicable provisions 
pertinent to the disbursement of monetary funds.

A disability rating in excess of 10 percent for calluses of 
both feet is denied.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals

 

